Citation Nr: 1139046	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO. 09-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or at the housebound rate.

2. Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	David Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty December 1966 to April 1970. He was awarded the Vietnam Campaign Medal, the Vietnam Service Medial, and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the RO denied entitlement to special monthly compensation based on aid and attendance or housebound status and confirmed and continued a previous denial of service connection for soft tissue and renal cell carcinoma.

During a July 19, 2011 hearing, the Veteran through counsel requested a period of 30 days within which to file additional evidence. On August 5, 2011 the Veteran through counsel submitted additional evidence - a CD Rom containing 292 pages of medical treatment records generated by Marietta Memorial Hospital. The Veteran did not waive consideration of this material by the RO. 38 C.F.R. § 20.1304;  Paralyzed Veterans of America ("PVA") v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). On September 9, 2011 (out of the 30 days time allotted and not accompanied by waiver of RO consideration), the Veteran through counsel submitted an additional medical opinion. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his renal cell carcinoma was directly caused by his exposure to Agent Orange during his service in Vietnam. By law and through his service in Vietnam, the Veteran is presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. However, the renal cell carcinoma is not among those recognized by VA, through research conducted by the National Academy of Sciences, as one which is presumptively linked to herbicide exposure. Apart from the lack of such a presumption of causality, the Veteran seeks service connection on a direct basis and asserts that renal cell carcinoma can be caused by dioxins found in herbicides used during his service in Vietnam.

In a May 2008 Johns Hopkins Medicine clinic note, Ronald Rodriguez, M.D., an oncologist oncologist stated, "While there was no clear association between renal cell carcinoma and Agent Orange, this does not mean that one does not exist since this is a difficult topic to study." 

In a February 2009 medical opinion, treating physician Devaki Siva, M.D., a private oncologist, stated that it was at least as likely than not that the Veteran's renal cell carcinoma was caused by his exposure to herbicides while in Vietnam. In October 2010, Dr. Siva provided the following private medical opinion:

I have had the opportunity to examine the [V]eteran's military and medical history in order to determine service connection for renal cell carcinoma as a result of herbicide exposure (Agent Orange) while in Vietnam. According to Veterans Affairs, and based on intensive research, Vietnam veterans are entitled to a presumption that some cancers or diseases are related to herbicide exposure while in Vietnam or certain other qualifying duty stations. I have reviewed the list of presumptive diseases provided by Veterans Affairs. The [V]eteran's renal cell carcinoma is not on the herbicide presumptive list. I have also had the opportunity to review the list of contents contained in the herbicide sprayed during the Vietnam War. Many of the contents of the herbicides are carcinogens and have been proven to cause various cancers or diseases.

She also stated that research indicates that the contents of the herbicide used in Vietnam "can cause renal cell and soft tissue carcinoma." 

In an opinion received by the Board in September 2011, F.L. Ponce, M.D. stated that a study conducted from 1987 to 2009 found that of 297 individuals diagnosed with renal cell cancer, 4 percent had exposure to herbicides; a American Urological Association report indicated that herbicides was linked to renal cancer; and since the Veteran was diagnosed as having a renal tumor which was a sarcomatous lesion, his disorder should be included as a disease presumptively linked to herbicide exposure. 

At this point, there is no information regarding the clinical bases for the opinions cited, as to this Veteran or the course of his disorder. In particular, the recent opinion of Dr. Ponce appears to suggest that the Veteran's renal cancer is essentially a sarcoma, without further clarification as to this Veteran. The Board has considered the Veteran's citation of a prior Board decision which granted service connection for renal cell carcinoma secondary to herbicide exposure. That decision reflects the Board granted the claim on fact-specific information which essentially focused on the Veteran in that case, in particular the fact that several physicians had noted the Veteran there had developed the malignancy at an early age with consideration of that Veteran's laboratory and clinical studies. 

There is presently no information for the Board to ascertain the basis of the opinions in this case. The Board must therefore remand the claim for a VA examination to determine if the Veteran's renal cell carcinoma is directly related to service, to include as due to herbicide exposure. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

Additionally, the claim for entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate, is also being remanded to the RO via the AMC for additional development. 

During an October 2008 VA aid and attendance examination, the Veteran complained of complications resulting from chemotherapy for his diagnosed renal cell carcinoma that led to his claimed inability to care for himself. The Veteran also claimed that his service-connected PTSD, currently evaluated as totally disabling, made it even harder to care for himself.

Because the Veteran's potential entitlement to service connection for renal cell carcinoma may have an impact upon resolution of his application for special monthly compensation, it is inextricably intertwined with the claim of service connection for renal cell carcinoma and will be reajudicated by the RO/AMC after completion of the directives below. See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for renal cell carcinoma that are not already associated with the record.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies. 

(b) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. With respect to the claim for service connection for renal cell carcinoma, the RO/AMC will print all records obtained on disk in August 2011 from the Veteran, showing treatment by Marietta Memorial Hospital (292 pages). Once all available medical records have been received, arrange for a VA examination with a qualified oncologist. The purpose of the examination is to determine the etiology of the Veteran's renal cell carcinoma and whether it was caused by his presumed exposure to herbicides while the Veteran was serving in Vietnam. The following considerations will govern the examination:
  
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) The examiner is to be advised that the law presumes the Veteran was exposed to herbicides while in Vietnam. 

(c) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) The examiner will consider the Veteran's treatment records and any medical literature available concerning any association between herbicides, including Agent Orange, used during Vietnam and renal cell cancer. 

(e) The examiner will provide specific opinions as to whether the Veteran's diagnosed renal cell carcinoma was caused by his exposure to Agent Orange during his service in Vietnam. 

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record pertaining to this Veteran. The examiner must provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, established medical principles, and any available medical literature and the development of the Veteran's disorder as shown by clinical studies pertinent to the opinion.

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Following completion of all indicated development, the RO/AMC will readjudicate the claim for service connection for renal cell carcinoma, considering any and all evidence that has been added to the record since its last adjudicative action. If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case, which should include all pertinent law and regulations. The Veteran and his representative will then be given an appropriate opportunity to respond thereto.

6. After determining whether any additional evidentiary development is necessary and accomplishing such with respect to the issue of service connection for renal cell carcinoma, the RO/AMC should readjudicate the claim for special monthly compensation based on aid and attendance or housebound status. If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case, which should include all pertinent law and regulations. Following issuance of the statement of the case, the RO should conduct any further appellate proceedings that are established by relevant statute, regulation and precedent.  

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for entitlement to special monthly compensation and service connection for renal cell carcinoma. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


